Citation Nr: 0820445	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  06-06 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a bilateral ankle 
disability.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1966 to January 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In a November 2007 decision, the Board determined that new 
and material evidence had been presented to reopen the 
veteran's claim of service connection for a bilateral ankle 
disability, and remanded the case to the RO for additional 
development.  The case has now been returned to the Board for 
further appellate consideration.  

It is noted that the veteran had requested a hearing before a 
Veterans Law Judge, but that after two letters of 
notification (in September 2007 and October 2007), he failed 
to appear for a hearing scheduled in October 2007.  


FINDING OF FACT

A bilateral ankle condition, a "popping" sensation of the 
tendon on plantar flexion, was noted on entrance examination 
and the increase in disability of the pre-existing condition 
during service was due to the natural progress. 


CONCLUSION OF LAW

The presumption of aggravation is rebutted and a bilateral 
ankle condition, a "popping" sensation of the tendon on 
plantar flexion, was not aggravated by service.  38 U.S.C.A. 
§ 1153 (West 2002); 38 C.F.R. § 3.306 (2007).  



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre- and post-adjudication VCAA notice by 
letters, dated in July 2004, September 2006, and December 
2007.  The notice included the type of evidence needed to 
substantiate the claim of service connection for a bilateral 
ankle disability, namely, evidence of an injury or disease or 
event, causing an injury or disease, during service; evidence 
of current disability; and evidence of a relationship between 
the current disability and the injury or disease or event, 
causing an injury or disease, during service.  



The veteran was also informed that VA would obtain service 
medical records, VA records, and records from other Federal 
agencies, and that he could submit private medical records or 
authorize VA to obtain the records on his behalf.  He was 
asked to submit any evidence in his possession that pertained 
to the claim.  Additionally, in the December 2007 letter, he 
was furnished notice of the elements of service connection 
claim, including the effective date of the claim and for the 
degree of disability assignable.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of service connection claim).  

As for the degree of disability assignable and effective date 
of the claim, notice was provided in a letter dated in 
December 2007, which followed the initial adjudication of the 
claim.  In any case, as the claim is denied, no disability 
rating and effective date will be assigned as a matter of 
law.  Therefore, there can be no possibility of any prejudice 
to the veteran with respect to any defect in the VCAA notice 
required under Dingess at 19 Vet. App. 473.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claim.  38 U.S.C.A. § 5103A (a), 
(b) and (c).    

The RO has obtained the veteran's service medical records, VA 
records, and private records such as those from W.E.F., M.D., 
identified by the veteran.  The veteran himself submitted 
various private medical records dated from 1950 to 2006.  He 
has not identified any other pertinent evidence for the RO to 
obtain on his behalf.  

Further, VA has conducted medical inquiry in an effort to 
substantiate the veteran's claim.  38 U.S.C.A. § 5103A(d).  
The veteran was afforded a VA examination in August 2004 and 
January 2008.  As there is no indication of the existence of 
additional evidence to substantiate the claim, the Board 
concludes that the duty-to-assist provisions of the VCAA have 
been complied with.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

A veteran is presumed to be in sound condition when he 
entered into military service except for conditions noted on 
the entrance examination.  This presumption of soundness, 
however, may be rebutted by clear and unmistakable evidence 
that the disorder existed prior to entry into service and 
that the disorder was not aggravated by such service.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304. 

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the condition.  Clear and unmistakable (obvious 
and manifest) evidence is required to rebut the presumption 
of aggravation where the preservice disability underwent an 
increase in severity during service.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service, on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.



When a condition is properly found to have been preexisting, 
the presumption of aggravation provides that a preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153, 
38 C.F.R. § 3.306(a). 

Factual Background 

Prior to service, private medical records in March 1963 show 
that the veteran was given arch supports for a snapping 
sensation in the tendons on plantar flexion. X-rays were 
negative.  In January 1965, it was noted that the veteran's 
ankles still popped and his legs ached on a concrete floor 
after a long period of time. 

The service medical records show that on entrance examination 
in January 1966 the veteran complained of weak ankles. The 
examiner commented that the veteran had occasional painful 
feet after prolonged standing.  The examiner noted that the 
veteran had occasional "popping" of the tendons of both 
ankles on plantar flexion, which was occasionally painful 
after long hours of standing, but the condition was not 
considered disqualifying, and the "PULHES" physical profile 
included a "1" for the lower extremities. A "PULHES" 
profile reflects the overall physical and psychiatric 
condition of the veteran on a scale of 1 (high level of 
fitness) to 4 (a medical condition or physical defect which 
is below the level of medical fitness for retention in the 
military service.)  The examiner also referred to letters 
from three different private physicians, dated from August 
1965 to February 1966, but the letters are not in the record.  

During service, the veteran was seen on several occasions for 
his ankles.  In March 1966, he was given a permanent profile 
of L3 (Code C) for popping tendons on plantar flexion.  In 
April 1966, he was diagnosed with strain.  X-rays of the 
ankles were negative.  In May 1966, a consultation did not 
show any significant abnormality.  In June 1966, he 
complained of pain and having trouble with his ankles for 
about seven years.  In August 1966, had had a permanent 
profile of L3, for popping tendons on plantar flexion.  

In December 1966, X-rays of the ankles were negative, and an 
examiner found nothing on physical examination except for 
popping in both ankles.  On a consultation in January 1967, 
it was noted that the veteran had a well-documented condition 
of snapping tendons that existed prior to service, and a 
permanent profile of L3 was given.  On separation examination 
in January 1968, the veteran's lower extremities were 
clinically evaluated as normal.  The ankle condition was not 
noted, and the physical profile included a L1.  

After service on VA examination in March 1968, the veteran 
complained of knots on the ankle tendons.  He stated that for 
all his life he had been able to wiggle his ankles and make 
them pop.  The examiner found no history of injury, swelling, 
or disability.

Private medical records show that in August 1980 the veteran 
sustained a fracture of the fibula and a lateral ankle 
sprain.  

On VA examination in August 2004, it was noted that the 
veteran had been suffering from popping tendons on plantar 
flexion with tenosynovitis for 45 years.  The veteran stated 
that the condition was due to an injury during boot camp.  He 
complained of weakness and pain in the lower extremities.  On 
examination, there were no deformities and range of motion of 
the ankles was full, except that range of motion was 
additionally limited by pain, weakness, lack of endurance, 
and incoordination.  X-rays of the ankles were within normal 
limits.  The diagnosis was ankle strain/sprain with mild 
swelling.  

On VA examination in January 2008, the examiner reviewed the 
entire claims file and clinically examined the veteran's 
ankles.  X-rays of the ankles were conducted, which were 
unremarkable except for tiny plantar bony spurs in both 
calcaneus.  The assessment was snapping peroneal tendons of 
the ankles, bilaterally, and normal ankle joints without 
instability.  



Analysis 

The veteran contends that his bilateral ankle condition was 
aggravated by service.  He asserts that he complained about 
his ankles during service and received a permanent profile 
for light duty.  

A veteran is presumed to be in sound condition when he 
entered into military service except for conditions noted on 
the entrance examination.  

The service medical records show that on entrance examination 
the veteran complained of weak ankles. The examiner commented 
that the veteran had occasional painful feet after prolonged 
standing.  The examiner noted that the veteran had occasional 
"popping" of the tendons of both ankles on plantar flexion, 
which was occasionally painful after long hours of standing, 
but the condition was not considered disqualifying.  Private 
medical records in 1963 document the same condition several 
years before service.  As a "popping" sensation of the 
tendons on plantar flexion was noted on entrance examination, 
the presumption of soundness under 38 U.S.C.A. § 1111 does 
not apply.  Rather the provisions of 38 U.S.C.A. § 1153 
apply.  

Under 38 U.S.C.A. § 1153, a pre-existing disease will be 
considered to have been aggravated by active service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the condition.  
The record shows that during service the veteran was seen 
many times for ankle complaints and he was on a physical 
profile restricting his duties and eventually he was put on 
permanent profile, which basically assigned the veteran light 
duty, all of which evinces an increase in the disability 
during service, raising the presumption of aggravation under 
38 U.S.C.A. § 1153. 

As the presumption of aggravation arises, the burden shifts 
to VA to show a lack of aggravation by establishing that the 
increase was due to the natural progress of the disease.  

And although the veteran is competent to describe his 
symptoms, he is not competent to provide an opinion on 
medical causation, that is, whether the in-service 
manifestations of the bilateral ankle condition represented a 
permanent increase in disability or the increase in 
disability was due to the natural progress of the disease.  

Where, as here, the determinative issue involves a question 
of medical causation, which is not capable of lay 
observation, competent medical evidence is required to 
substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
opinion.  38 C.F.R. § 3.159.  

As a lay person, the veteran is not competent, that is, not 
qualified through education, training, and expertise to offer 
an opinion on medical causation.  For this reason, the Board 
rejects the veteran's statements as competent evidence to 
substantiate the claim that the pre-existing bilateral ankle 
condition was aggravated by service.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

On the question of medical causation, on VA examination in 
January 2008, the examiner addressed the question of whether 
the current ankle findings were related to the pre-existing 
ankle condition, which was symptomatic during service, and 
whether the pre-existing bilateral ankle condition of 
"popping of the tendon of both ankles" noted at entrance 
into service permanently increased in severity beyond the 
natural progression of the condition during service (i.e., a 
worsening of the underlying condition as contrasted to a 
worsening of symptoms).  After a review of the file, the 
examiner reported that there was no ankle pathology 
indicative of an exacerbation of the snapping peroneal 
tendons from what the symptomatology was previous to the 
veteran's entrance to service.  The examiner expressed the 
opinion that the veteran's bilateral ankle condition was not 
aggravated beyond what would be a normal progression for the 
problem by military service.  This evidence is 
uncontroverted. 



As the only opinion on medical causation is unfavorable to 
the claim, and as the Board may consider only independent 
medical evidence to support its finding on the question of a 
medical causation, the preponderance of the evidence is 
against the claim of service connection for a bilateral ankle 
condition, manifested by a popping sensation in the tendons, 
and the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for a bilateral ankle disability, a 
"popping" sensation of the tendon on plantar flexion, is 
denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


